Title: To George Washington from Michael Rudulph, 16 October 1792
From: Rudulph, Michael
To: Washington, George



Sir
Octr 16th 92 in Camp at Pittsburgh

It is with extreme diffidence I ask a moment of your time, I have lately learned that the Collectors Office of Baltimore will be vacated by the dissolution of Genl Williams.
I wou’d not ask for what my qualifications were not equal to, I have a family. they have became common adventureers with me from Georgia to maryland where they now are, I have no more to support them on than my persquisites under my present appointment this is a small pittance when divided as it must be, and under the disadvantage of supporting my family in maryland and me so distant from them, my attachment for the Army surpasses every other consideration, but that of having an amiable wife & three perhaps four little children depending on my life.
having been brought up to a life of hardship and a constitution to bear it, it might be argued that I ought to remain in the Army be my lott what it may I never will disgrace the character, which I value so highly. but Sir, my situation is beyond my own choice—I wou’d anxiously see the Issue of the next summer if I cou’d then be certain of a permanence in Cival or Military employ where I cou’d attend to, & sometimes participate with my family; but unless I cou’d command once the smiles of fortune so far as to influence something certain for me to depend on, I must give up my own inclination to the powerfull interest of family

friends and all that is dear to me. I have the high honor to be sir, with all possible respect your very Hbl. & obdt Servt

Ml Rudulph Majr of Dragoons

